Citation Nr: 9909361	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  94-34 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for removal of the left 
testicle.


INTRODUCTION

The veteran had active military service from August 1978 to 
August 1982.

The veteran brought a timely appeal to the Board of veterans' 
Appeals (the Board) from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In March 1996, the Board remanded 
the case for further development.  The case has recently been 
returned to the Board for appellate consideration.  



FINDING OF FACT

The claim of entitlement to service connection for removal of 
the left testicle is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for removal of 
the left testicle is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show on an August 1978 physical 
examination, the genitourinary system was reported as 
abnormal with no left testis noted.  Absent left testicle was 
reported in the summary of defects and diagnoses.  The 
medical history reported no sequelae from inguinal 
herniorrhaphy at age 13 and that an undescended left testicle 
had been removed.  On a February 1980 physical examination 
for ranger training it was reported that the veteran had an 
atrophic left testis, about .8 cm. in size.  Atrophic left 
testicle was reported in the summary of defects and diagnoses 
and he was found qualified for the training sought.  

The service medical records show that in April 1981 the 
veteran was referred to the urology clinic for orchiectomy 
for a possible retracted left testicle secondary to surgery 
and a history of previous inguinal hernia surgery.  The 
testis was found to be present but atrophied.  The 
consultant's impression was of an inguinal atrophic left 
testis and possible neuroma in view of exquisite tenderness 
son palpation.  The recommendation was for left inguinal 
exploration for removal of atrophic left testis and possible 
removal of neuroma.

The veteran was hospitalized for 12 days in June 1981 for 
left inguinal orchiectomy for an inguinal atrophic left 
testis.  It was reported that the left inguinal area was 
extremely tender on palpation and that the left testicle 
retraction into the inguinal canal followed inguinal hernia 
repair at age 7.  He presently had applied for flight school 
and wished a left orchiectomy in order to qualify as a fight 
candidate since his present condition disqualified him for 
the flight program.  He had had an orchiopexy at age 13 upon 
reexploration of the left inguinal area.  On the physical 
examination it was reported that he was extremely anxious and 
in a highly emotional state due to the nature of the 
operation.  The left inguinal canal was impossible to examine 
because of discomfort.  The surgical record noted that a left 
orchiectomy was performed without complications. 

The July 1982 separation medical examination shows a normal 
clinical evaluation of the genitourinary system and no entry 
made in the summary of defects and diagnoses.  The medical 
history reported hernia in 1958 and 1963 and orchiectomy in 
1980 with elaboration noting left hernia repair on two 
occasions.

The initial claim for VA compensation for left testicle 
removal was filed by the veteran in early 1994 and therein he 
reported treatment a Cedar Sinai Medical Center in the mid 
1980's.  The records received from that facility report 
treatment in 1986 for a swollen right testicle of recent 
onset.  It was reported that he had only one testicle having 
lost the other secondary to an accident.  The history 
included mention of previous left inguinal hernia repair, 
inguinal exploration and orchiectomy.  

The veteran recalled in 1994 correspondence the medical 
examination for flight training, that he was advised to have 
the testicle removed and since the removal was completed in 
service then service connection should be in order.  In a 
separate correspondence at that time he asserted that the 
preexisting condition was aggravated in service and became 
more severe and prevented him from functioning under normal 
conditions.  Therefore the left testicle had to be removed.  
He recalled that a flight surgeon stated that the operation 
was necessary to rule out cancer and a prerequisite to 
obtaining airworthiness certification before entering flight 
school.  The veteran disagreed with the RO's finding that the 
surgery had been remedial and he stated that he had 
experienced emotional numbing and stress along with emotional 
constriction.  

Pursuant to the Board remand the RO in May 1996 contacted the 
veteran by letter at his address of record and asked that he 
provide medical treatment information.  The RO contact with 
the service department did not produce additional records.  
The veteran did not report for a VA examination scheduled in 
connection with the claim and he did not respond to a RO 
letter in May 1997 mailed to his address of record him 
inquiring about his failure to report for the examination.  
Nor has the veteran responded in any manner to RO subsequent 
RO correspondence that included a supplemental statement of 
the case outlining actions taken since the Board remand.  

Analysis

Regarding service connection for removal of the left 
testicle, the threshold question that must be resolved is 
whether the veteran has presented evidence of a well grounded 
claim; that is, that the claim is plausible.  In view of the 
evidence, the Board finds that the veteran has not met this 
initial burden and that as a result there is no further duty 
to assist in the development of the claim.  The Board 
remanded the case to have the RO consider the claim in 
accordance with applicable legal precedent and afford the 
veteran every consideration at the initial stages of his 
claim.  The Board did not intend to suggest that the claim 
was well grounded.  In any event, the veteran did not respond 
to the RO inquiry for additional evidence and he did not 
report for an examination.  He has offered no explanation for 
his failure to cooperate in the development of the claim.  He 
has not apprised the RO of his whereabouts and the RO 
properly directed written communications to the address of 
record.  In view of the unexplained failure to cooperate, the 
Board finds no basis to require further attempts to locate 
the veteran to obtain information sought by the Board remand.  
The veteran may not reasonably complain of possible prejudice 
in the failure to complete the development of the claim since 
it is by his own inaction that the claim has languished at 
the RO well beyond any reasonable time.  Stegall v. West, 11 
vet. App. 268 (1998).

The essential elements of a well grounded claim are the 
evidence of a current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence depending on the circumstances), and 
a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).

The service medical records show that in June 1981 the 
elective surgery for the left testicle was performed and that 
during hospitalization it was noted that there had been no 
complications from that surgery.  The separation examination 
in 1982 was unremarkable pertaining to his left orchiectomy 
and no diagnosis was reported.  

The record reflects some uncertainty regarding the left 
testicle status but on examination for military service in 
1978 the genitourinary status was not normal with respect to 
the left testicle and a history of inguinal hernia surgery in 
the past was noted in service with the complications for the 
left testicle.  A complete history was recounted in the 
record of the 1982 hospitalization, as was the reason for the 
surgery election at the time.  No revision of the orchiectomy 
was performed and the private hospitalization in 1986 does 
not mention the left orchiectomy as a contributing factor to 
the problem with the right testicle he experienced at the 
time and linked to acute epididymitis.  

The question of aggravation occurring as a result of 
ameliorative surgery for a preexisting condition was 
addressed in Verdon v. Brown, 8 Vet. App. 529 (1996).  The 
holding in Verdon was that existing disability surgically 
treated in service without increasing the disability does not 
allow for a presumption of aggravation to attach to the 
disability.  Further, there is no medical opinion in favor of 
the claim based upon aggravation of the preexisting disorder 
as a result of surgery in service.  The veteran has offered 
his own opinion regarding aggravation.  As such, it is viewed 
as an unqualified medical opinion of aggravation and is 
therefore not competent and of no evidentiary value to well 
ground the claim.  Nici v. Brown, 9 Vet. App. 494 (1996); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Although the Board considered the claim on a different basis 
that did the RO, the veteran is not prejudiced by the Board's 
decision to deny the claim as not well grounded.  In 
considering the claim on the merits, the RO accorded the 
claim more consideration than it was due under the 
circumstances.  The Board also finds that the RO has advised 
the veteran of the type of evidence necessary to well ground 
the claim and he has not advised the RO or the Board of the 
existence of such evidence. 

In summary, the record is found to show that the veteran 
underwent an elective left orchiectomy during service for a 
disorder of the left testicle that was present prior to 
service and for which inservice surgery was to ameliorate 
that condition.  There is no competent evidence showing 
disabling residuals of that surgery or that a preexisting 
genitourinary disorder increased in severity as a result of 
service.


ORDER

Service connection for removal of the left testicle is 
denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


